Citation Nr: 0707583	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  03-19 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for bilateral pes 
cavus, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to June 
1972, and from April 1975 to March 1977.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).


FINDING OF FACT

The veteran's service-connected bilateral pes cavus is 
currently manifested by contracture of the toes, bilaterally; 
limitation of dorsiflexion of the ankles, bilaterally; and 
marked tenderness under the metatarsal heads, bilaterally; 
but not by marked contraction of the plantar fascia, or 
hammertoe deformity in the great toes.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation, but no more, for 
bilateral pes cavus have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5282-5278 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to an 
increased evaluation, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  
Prior to initial adjudication of the veteran's claim, a 
letter dated in October 2001 satisfied the duty to notify 
provisions; additional letters were sent in July 2002 and 
November 2005.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) 
(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded VA examinations in January 2002, 
August 2002, and August 2006.  38 C.F.R. § 3.159(c) (4).  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2006).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Service connection for bilateral pes cavus, with hammertoe 
deformity, was originally granted in July 1974, and a 20 
percent evaluation assigned under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5278-5282.  The hyphenated code 
used for rating the veteran's disability shows that it 
included pes cavus, Diagnostic Code 5278, and hammertoe 
deformity of the foot, under Diagnostic Code 5282.  The 
specific order of diagnostic codes shows the veteran's 
hammertoe deformity was caused by his pes cavus.  38 C.F.R. § 
4.27 (2006).

A March 1986 rating decision assigned separate 10 percent 
disabling evaluations for each foot under Diagnostic Code 
5299-5278.  To that end, when an unlisted disease, injury, or 
residual condition is encountered, requiring rating by 
analogy, the first 2 digits of the diagnostic code will be 
selected from that part of the schedule most closely 
identifying the part, or system, of the body involved; the 
last 2 digits will be "99" for all unlisted conditions, 
rated by analogy.  38 C.F.R. §§ 4.20, 4.27 (2006).  

However, on remand in November 2005, the Board concluded that 
the provisions for unilateral evaluations of pes cavus are to 
be used only when the pes cavus is present in only one foot.  
In the veteran's case, there is evidence that pes cavus 
exists in both feet; thus, the RO was directed to reevaluate 
the disability under Diagnostic Code 5278, using the criteria 
for bilateral pes cavus, and evaluating both feet together.

Accordingly, the veteran's bilateral pes cavus was 
reevaluated by the RO in November 2006.  Ultimately, it was 
determined that while the evidence of record satisfied the 
criteria for only a 10 percent disabling evaluation for 
bilateral pes cavus, a 20 percent rating was warranted 
because the initially established evaluation had been in 
effect long enough to be protected, and there was no evidence 
of fraud.  See 38 C.F.R. § 3.951 (2006).  

Diagnostic Code 5278 provides for a 10 percent disabling 
evaluation for pes cavus, unilateral or bilateral, when the 
great toe is dorsiflexed, there is some limitation of 
dorsiflexion at ankle, and there is definite tenderness under 
metatarsal heads.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5278.  A 30 percent disabling evaluation for bilateral pes 
cavus is warranted when all toes tend to dorsiflexion, 
dorsiflexion is ankle is limited to the right angle, there is 
shortened plantar fascia, and there is marked tenderness 
under the metatarsal heads.  Id.  The maximum 50 percent 
disabling evaluation for bilateral pes cavus is warranted 
when there is marked contraction of plantar fascia, with 
dropped forefoot, all toes hammer toes, very painful 
callosities, and marked varus deformity.  Id.

After thorough review of the evidence of record, it is clear 
that a 30 percent disabling evaluation is warranted for the 
veteran's bilateral pes cavus.  On VA examination in August 
2006, the VA examiner noted that the veteran experienced 
marked tenderness at the balls of both feet and under the 
left foot bones.  Additionally, a November 2004 VA outpatient 
treatment record noted that the veteran's pes cavus was 
accompanied by "contracture of the digits," or that the 
metatarsal bones were bent towards dorsiflexion.  
Additionally, while shortened plantar fascia was not shown, 
and limitation of dorsiflexion of the ankles was not limited 
to a right angle, said dorsiflexion was somewhat limited and 
accompanied by pain.  Ultimately, while not all the 
symptomatology described in the criteria for a 30 percent 
disabling evaluation is clinically shown, the veteran's 
overall symptomatology more closely approximates the higher 
evaluation.  38 C.F.R. §§ 4.7, 4.21 (2006).

However, manifestations approximating the maximum 50 percent 
disabling evaluation for bilateral pes cavus are not present 
in this case.  Although it was noted on VA examination in 
January 2002 and August 2002 that there was a varus 
deformity, there is no evidence that it was marked, and on VA 
examination in August 2006, the veteran had calluses on the 
balls of his feet and the lateral part of his heels, 
bilaterally, there is no evidence that these were "very 
painful."  There is additionally no evidence that there was 
marked contraction of the plantar fascia, dropped forefoot, 
or all toes hammer toes.  Accordingly, a 50 percent disabling 
evaluation is not warranted.

Evaluations for distinct disabilities resulting from the same 
injury can be combined so long as the symptomatology for one 
condition is not "duplicative of or overlapping with the 
symptomatology" of the other condition.  See 38 C.F.R. 
§ 4.25(b) (2006); Esteban v. Brown, 6 Vet. App. 259 (1994).  
In this case, there is evidence that the veteran has 
hammertoes of both feet.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5282.  However, because the criteria for 30 and 50 
percent disabling evaluations of bilateral pes cavus includes 
the presence of "toes tending towards dorsiflexion," and 
"all toes hammer toes," to assign a separate evaluation for 
hammertoes would constitute pyramiding, which is prohibited.  
38 C.F.R. § 4.25(b).  Accordingly, a separate evaluation 
under Diagnostic Code 5282 is not warranted.

The Board has also considered other diagnostic codes 
pertaining to the foot.  However, there is no evidence that 
the veteran has flatfoot, weak foot, anterior metatarsalgia, 
hallux valgus, hallux rigidus, malunion or nonunion of the 
metatarsal bones, or other foot injury.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5276-77, 5279-81, 5283-84 (2006).

The Board recognizes that the Court of Appeals for Veterans 
Claims (Court), in DeLuca v. Brown, 8 Vet. App. 202 (1995) 
held that where evaluation is based on limitation of motion, 
the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2006).  However, the Court has also held 
that where a diagnostic code is not predicated on a limited 
range of motion alone, the provisions of 38 C.F.R. §§ 4.40 
and 4.45, with respect to pain, do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  Inasmuch as Diagnostic Code 
5278 is not based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not apply.

The Board has also considered the issue of whether the 
veteran's bilateral pes cavus presents an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of 
extraschedular ratings is warranted.  See 38 C.F.R. 
§ 3.321(b) (2006); Bagwell v. Brown, 9 Vet. App. 337, 338-339 
(1996).  In this regard, the schedular evaluations in this 
case are not inadequate.  A 50 percent evaluation is provided 
for certain manifestations of the service-connected bilateral 
pes cavus but the medical evidence reflects that those 
manifestations are not present in this case.  Moreover, the 
evidence does not show that the veteran's bilateral pes cavus 
interferes markedly with employment beyond that contemplated 
in the assigned rating, nor does it warrant frequent periods 
of hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.  The veteran 
has not reported having surgery on his feet since the 1960s, 
and although he notes that his bilateral foot pain requires 
him to take breaks from his employment delivering cleaning 
supplies, there is no evidence that it is so severe as to 
prohibit or otherwise markedly interfere with employment.  
Therefore, in the absence of such factors, the criteria for 
submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b) (1) are not met.  
Accordingly, the RO's decision not to refer this issue to the 
Chief Benefits Director, or the Director, Compensation and 
Pension Service, was correct.

Because there is no evidence of marked contraction of the 
plantar fascia, or hammertoe deformity in the great toes, the 
preponderance of the evidence is against an evaluation in 
excess of 30 percent disabling.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An evaluation of 30 percent, but no greater, for bilateral 
pes cavus, is granted, subject to the applicable regulations 
concerning the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


